DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3,19-24, 26, 29-30, 35-38 and 41-42 are pending in the instant application. Claims 1-3, 20-24, 26, 29-30, 35-38 and 41-42 are amended. Claims 4-18, 25, 27-28, 31-34  and 39 are canceled.

Response to Arguments
Applicant' s arguments with respect to claim 35 have been considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawai (US 20200026409 A1, hereinafter Sagawai) in view of Nathan et al. (WO 2016102975 A2, hereinafter reference as Nathan).
Regarding Claim 35, Sagawai teaches a method (see para. [0038]. An element data configuration method) for a touch panel (see para. [0188]-[0193]. Sensor unit 10B) and an amplifier (see Figs. 25-26, operational amplifier OP and para. [0197]-[0199]), a plurality of sensing electrodes (see Figs. 27A-27B, para. [0214]-[0217] FIGS. 27A and 27B are diagrams illustrating an example of electrode patterns of the input device), and the amplifier having inverting and non-inverting inputs (see Figs. 25-26 and para. [0197]. Each of the charge amplifiers 12-k(1) and 12-k(2) includes an operation amplifier OP. As depicted in figure 25-26 each OP having inverting (-) and non-inverting (+) inputs) and an output (see Figs. 25-26, outputs SAk(1), SAk(2)), the method comprising: 
coupling the inverting input of the amplifier to one of the sensing electrode of the plurality of sensing electrodes (see Figs. 25-26 and para. [0197]. The inversion input terminal of the operation amplifier OP is connected to a corresponding one of the terminals T of the electrode ERkj); 
coupling the non-inverting input of the amplifier to a ground or common mode voltage (see Figs. 25-26, and para. [0197]. The switch SW2 selectively inputs a ground potential or a driving voltage V to a non-inversion input terminal of the operation amplifier OP); 
outputting a signal from the amplifier output (see Figs. 25-26, outputs SAk(1), SAk(2), para. [0192] and para. [0224]. The electrostatic capacitance detection unit 12 inputs charges to be accumulated between the object approaching the operation plane 11 and the electrodes ER from the N terminals T, and generates detection data S corresponding to electrostatic capacitances between the object and the electrodes ER based on the input charges for each of the N terminals T); and 
while the inverting input of the amplifier remains connected to the one of the sensing electrodes of the plurality of sensing electrodes, coupling the non-inverting input of the amplifier to a source which provides a voltage signal (see Fig. 25 and para. [0198]. In the state of FIG. 25, the switches SW1 of the charge amplifiers 12-k(1) and 12-k(2) are individually turned on, and the switches SW2 individually input driving voltages V to the non-inversion input terminals of the operation amplifiers OP. By this, a voltage which is substantially the same as the driving voltage V is applied to the two terminals Tk(1) and Tk(2), and the partial charge QPkj is accumulated between the overlapping portion ERkj and the object 1).
Sagawai does not explicitly teach the touch panel comprising a layer of piezoelectric material disposed between a plurality of sensing electrodes and at least one common electrode and the source provides a time varying periodic voltage.
However, Nathan teaches the touch panel comprising a layer of piezoelectric material disposed between a plurality of sensing electrodes and at least one common electrode (Fig. 15, a layer of piezoelectric material 10 disposed between a plurality of first electrodes 8 and at least one second electrode 9, page 11 lines 15-20 and page 11 lines 30-35) and the source provides a time varying periodic voltage (see Fig. 10, Fig. 17, page 34 line 1-page 36 line 12 and page 43 lines 7-24. An operational amplifier OP1 having at least an inverting input coupled to a first rail (53), a non-inverting input coupled to the voltage controlled source (44) Vd(fd) via a path (54). Because the non-inverting input of the operational amplifier OP1 is coupled to the voltage controlled source Vd(fd), the amplifier is effectively provided with a periodically varying virtual earth. In this way, the amplified signal 15 output by the first amplifier 50 is modulated by the periodic signal 43, and includes a superposition of the integrated output voltage signal Vpiezo(t) and the capacitance measurement voltage signal Vcap(t). Thus, the potential at the noninverting input of the operational amplifier OP1 varies with the periodic signal 43, and 20 couples to the capacitances of the equivalent circuit 51. Coupling the periodic signal 43 to the capacitances of the equivalent circuit 51 using the described virtual earth configuration may have the advantage of allowing higher gains to be used to amplify the current signal Ipiezo(t) without saturating the output of the operational amplifier OP1).
Sagawai and Nathan are related to touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch sensing device and method disclosed by Sagawai with Nathan’s teachings, since it would have enhanced the touch panel by providing both touch and pressure sensing data. Moreover, one of ordinary skill in the art would have recognized the obviousness of using a time varying periodic voltage source since it would have been obvious to try from different voltage sources known in the art that would have yield the same predictable result.

Regarding Claim 36, Nathan and Wang teach the method according to claim 35.
Nathan further teaches determining a pressure applied to the touch panel based on the signal (see Fig. 10, Fig. 17, output amplified signal 15,  page 29 line 23-page 31 line 33, page 34 line 10-page 35 lines 24. The amplified signal 15 output by the first amplifier OP1 is a superposition of the integrated output voltage signal 15 Vpiezo(t) and a capacitance measurement voltage signal Vcap(t). When a user presses the touch sensor the integrated output voltage signal Vpiezo(t) will display a rapidly rising period 41. Where a user interaction does not apply a pressure to the layer of piezoelectric material the 35 contribution of the integrated output voltage signal Vpiezo(t) to the amplified signal 15 may be zero or negligible. The first frequency-dependent filter 13 attenuates the capacitance measurement voltage signal Vcap(t) such that the first filtered signal  is not based on the periodic signal. Preferably, the first filtered signal is substantially equal to the integrated output voltage signal Vpiezo(t). The amplitude of the first filtered signal is dependent upon a pressure applied to the layer of piezoelectric material 10 by a user interaction).
Sagawai and Nathan are related to touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch sensing device and method disclosed by Sagawai with Nathan’s teachings, since it would have enhanced the touch panel by providing both touch and pressure sensing data.

Allowable Subject Matter
Claims 1-3,19-24, 26, 29-30, 37-38 and 41-42 allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
 None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 1:
wherein each amplifier of the one or more amplifiers is configured such that, when the corresponding input/output terminal is connected to one of the plurality of  sensing electrodes, the corresponding output varies in dependence upon a pressure applied to the projected capacitance touch panel; and wherein the device is configured, for a given amplifier of the one or more amplifiers, to: couple the inverting input of the given amplifier to one of the plurality of sensing electrodes; couple the non-inverting input of the given amplifier to a ground or common mode voltage; output a signal from the output of the given amplifier; and while the inverting input of the given amplifier remains connected to the one of the plurality of sensing electrodes, couple the non-inverting input of the given amplifier to a source which provides a time varying periodic voltage signal
In combination with all other claim limitations.

Claim 37:
while the inverting input of the first amplifier remains connected to the first one of the plurality of sensing electrodes and the inverting input of the second amplifier remains connected to the second one of the plurality of sensing electrodes: coupling the non-inverting input of the second amplifier to the ground or common mode voltage; coupling the non-inverting input of the first amplifier to a source which provides a time varying periodic voltage signal; and outputting a second signal from the second amplifier output
In combination with all other claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        1/1922B